Case 1:18-cv-02245-PAB-SKC Document 41 Filed 10/28/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-02245-PAB-SKC

  CAMMIE KENNEDY,

  Plaintiff,

  v.

  REGENTS OF THE UNIVERSITY OF COLORADO, a body corporate, for and on behalf of the
  UNIVERSITY OF COLORADO, SKAGGS SCHOOL OF PHARMACY AND
  PHARMACEUTICAL SCIENCES,

  Defendant.
  ______________________________________________________________________________

       PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION TO RESPOND TO
                       MOTION FOR SUMMARY JUDGMENT
  ______________________________________________________________________________

          Plaintiff moves the Court for an order extending the deadline for a Response to the

  Motion for Summary Judgment for one week, up to and including November 7, 2019, and, in

  support, states that:

       1. CONFERRAL: Per D.C.COLO.LCIVR7.1, counsel have conferred via email on

  September 25, 2019 and October 28, 2019 and opposing counsel does not object to the proposed

  one week extension of time.

       2. The deadline to file a Response to Defendant’s Motion for Summary Judgment in this

  case is October 31, 2019.

       3. Plaintiff did not oppose the extension for Defendant to file their Motion for Summary

  Judgment but had already committed to several other client-related events that rendered counsel

  unavailable for more than half of the modified response period.
Case 1:18-cv-02245-PAB-SKC Document 41 Filed 10/28/19 USDC Colorado Page 2 of 3




     4. The Court has granted three previous extensions of time in this matter.

            a. On November 5, 2018, the Court granted Defendant additional time to answer or

                otherwise respond to Plaintiff’s Complaint.

            b. On July 23, 2019, the Court granted Plaintiff’s Unopposed Motion for Extension

                of Time for Discovery and Dispositive Motion Deadline.

            c. On September 25, 2019, the Court granted Defendant’s Unopposed Motion for

                Extension of Dispositive Motion Deadline.

     5. No parties would be prejudiced by this extension of time.

     WHEREFORE, Plaintiff respectfully requests an extension of time to Respond to

  Defendant’s Motion for Summary Judgment for one week, up to and including November 7,

  2019.

     Respectfully submitted this 28th day of October, 2019.


                                                     /s/ Rachel E. Ellis
                                                     Rachel E. Ellis
                                                     Euell Thomas
                                                     Livelihood Law, LLC
                                                     3401 Quebec Street, Suite 6009
                                                     Denver, CO 80207
                                                     Phone: (720) 465-6972
                                                     Email: ree@livelihoodlaw.com
                                                            ebt@livelihoodlaw.com
Case 1:18-cv-02245-PAB-SKC Document 41 Filed 10/28/19 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

          I certify that on October 28, 2019, the foregoing PLAINTIFF’S UNOPPOSED
  MOTION FOR EXTENSION TO RESPOND TO MOTION FOR SUMMARY
  JUDGMENT was filed with the Clerk of Court using the CM/ECF system which will send
  notification of such filing to the following e-mail addresses:

  Erica Weston
  Erica.weston@cu.edu

  Hermine Kallman
  Hermine.kallman@cu.edu



                                          /s/ Amber Klein
